DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“fingerprint sensing system” in claim 8, and

“device controller” in claim 9.

	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.   For example, see PG Publication US 2020/0125710 A1 which describes the corresponding disclosed structure as follows:


    PNG
    media_image1.png
    531
    538
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    622
    540
    media_image2.png
    Greyscale


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

NOTE:  The term “processor”, recited in claim 40, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image3.png
    350
    1184
    media_image3.png
    Greyscale


 Additional Claim Interpretation

Regarding independent claim 1, although the claim recites the conditional limitation, “wherein, when said first matching step results in a positive match … and said second matching step results in a positive match”, followed by the limitation “providing a signal indicating successful authentication”, it is integrated into one method or path and does not cause the claim to diverge into two methods or paths, as in Ex parte Schulhauser, Appeal 2013-007847, 2016 WL 6277792 (PTAB Apr. 28, 2016) (precedential). Thus, the examiner concludes that the broadest reasonable interpretation of claim 1 requires the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the full scope of a “computer readable medium” includes transitory signals.   In this case, while the specification exemplifies various forms of a medium (for example, see PG Publication US 2020/0125710 A1 paragraph 0076:


    PNG
    media_image4.png
    219
    538
    media_image4.png
    Greyscale

), it does not provide any express definition or does not disavow transitory signals.  The state-of-the-art at the time the invention was made included signals, carrier waves and other wireless communication modalities (e.g., RF, infrared, etc.) as media on which executable code was recorded and from which computers acquired such code.  Thus, the full scope of the claim covers "signals" and their equivalents, In re Nuijten).   The examiner suggests clarifying the claim to exclude such non-statutory signal embodiments, such as (but not limited to) by reciting a "non-transitory computer-readable medium", or equivalent, consistent with the corresponding original disclosure. 



Allowable Subject Matter
Claims 1-16 are allowed.  Claim 17 will be allowable when the rejection above under 35 USC 101 is overcome. 

The following is a statement of reasons for the indication of allowable subject matter:  

The most relevant prior art is to Hamid (US 2003/0068072 A1).   Hamid teaches storing fingerprint image templates in association with “normal”, “light”, and “heavy” pressures at figure 7c.  Hamid also teaches, during verification, capturing a fingerprint image and associated pressure, and selecting an appropriate previously registered template according to the pressure (figure 8).  Hamid does not teach, using claim 1 as an example, 


    PNG
    media_image5.png
    97
    758
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    317
    762
    media_image6.png
    Greyscale

.
	Yang et al. (US 2018/0238748 A1) is relevant as teaching detecting fingerprint pressure (force) from a sequence of fingerprint image frames (see figure 2).  Yang does not teach the aforementioned distinguishing limitations.  

	Jacomet et al. (US 2010/0066697 A1) is pertinent as teaching the determination of finger pressure based on image processing techniques (see figure 6).  Jacomet does not teach the aforementioned distinguishing limitations.  

	Morinaga et al. (US 9,032,511 B2) is pertinent as teaching detecting finger pressure for activating a fingerprint sensor, and selecting a fingerprint template for verification based on a sensed environmental state (see figures 3A and 10).  Morinaga does not teach the aforementioned distinguishing limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665